EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment filed on January 19, 2021, and to the RCE filed on February 5, 2021, and to the telephonic interview on May 27, 2021.
Claims 1, 12-14, and 18 are amended herein. 
The previous rejection of claims 1-2 and 4-21 under 35 USC 112(a) has been withdrawn in view of Applicant’s amendments.   
The previous rejection of claims 1-2 and 4-21 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.  
Claims 1-2 and 4-21 are pending and allowable.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Andrew Cohn on May 27, 2021, and in a follow-up telephone call on May 28, 2021.
The application has been amended as follows:

In the Claims:
Claims 1, 12-14, and 18 are amended as follows:

1. (Currently Amended) A system comprising: 
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:
retrieving a user profile associated with the system based on a login by a device with a website, wherein the user profile comprises a history of server resource usage of a plurality of online resources and the website;
receiving, from the device, a data request for website data from the website; determining a historical use of the website by the device over a period of time based on the user profile;
determining a 
determining a device prioritization level for the device based on the history of server resource usage ;
determining a processing load of the system based on one or more available resources for the system, wherein the one or more available resources are associated with servicing the data request for the website data;
determining a service level agreement for the device;
determining a data queue of a plurality of data queues that are available to the device based on the service level agreement, wherein the data queue includes a plurality of devices in the data queue;
determining a position of the device within the data queue based on the device prioritization level and the plurality of devices in the data queue; and 
providing the website data to the device based on the device prioritization level, the processing load, and the position.


12. (Currently Amended) A method comprising:
retrieving a user history of interactions through an application with an online resource and a plurality of online resources based on a login by a device of a user with the online resource, wherein the online resource is separate from the plurality of online resources:
receiving, from the device, a request to access online data from the online resource through the application executing on the device;
determining a historical use of the online resource by the device over a period of time based on the user history;
determining a weight  for the user history of the period of time from the historical use of the online resource;
determining, by the online resource, a data transfer rate of the online data to the device based on the request, the user history, and the weigh
determining a service level agreement for the device;
determining a data queue of a plurality of data queues that are available to the device based on the service level agreement, wherein the data queue includes a plurality of devices in the data queue;
determining a position of the device within the data queue based on the data transfer rate and the plurality of devices in the data queue; and
transmitting, by the online resource, the online data to the device based on the data transfer rate and the position.

13. (Currently Amended) The method of claim 12, wherein the determining the historical use  
determining  a digital shopping cart abandonment rate with at least the online resource.

14. (Currently Amended) The method of claim 12, wherein the determining the historical use  
determining a first amount of browsing time spent by the device on at least the online resource associated with a completed transaction and a second amount of browsing time spent by the device on at least the online resource associated with an abandoned transaction.

18.    (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
monitoring, by a service provider, historical website usage of a website for a device profile;
receiving an access request for web data for the website during a use session of the website by a computing device;
retrieving the device profile associated with the service provider based on a login by the computing device with the website, wherein the device profile comprises previous actions by the computing device with a plurality of online resources and the website;
determining the historical website usage of the website over a period of time;
determining a 
determining a server resource availability for a server hosting the website based on the device profile and the weigh
determining a service level agreement for the computing device;
determining a data queue of a plurality of data queues that are available to the computing device based on the service level agreement, wherein the data queue includes a plurality of computing devices in the data queue;
determining a position of the computing device within the data queue based on the server resource availability and the plurality of computing devices in the data queue; and
communicating the web data to the computing device based on the historical website usage and the server resource availability and the position.
, 
Allowed Claims:  Claims 1-2 and 4-21 are allowed, wherein claims 1, 12, and 18 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a system comprising a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: retrieving a user profile associated with the system based on a login by a device with a website, wherein the user profile comprises a history of server resource usage of a plurality of online resources and the website; receiving, from the device, a data request for website data from the website; determining a historical use of the website by the device over a period of time based on the user profile; determining a 
With regard to claims 12 and 18, the prior art of record, alone or combined, neither anticipates nor renders obvious a method and a non-transitory machine-readable medium reciting similar limitations.
Discussion of Prior Art:  US 10,181,103 B2 to Bramnick et al. is directed to a system and method for managing inbound user traffic to a reservation system that includes a limiting component that slows down messages from the users to the reservation system.  However, Bramnick, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, and 18 and in particular determining, by the online resource, a data transfer rate of the online data to the device based on the request, the user history, and the weight; determining a service level agreement for the device; determining a data queue of a plurality of data queues that are available to the device based on the service level agreement, wherein the data queue includes a plurality of devices in the data queue; determining a position of the device within the data queue based on the data transfer rate and the plurality of devices in the data queue; and transmitting, by the online resource, the online data to the device based on the data transfer rate and the position.  
US 10,237,311 B2 to Dange is directed to a system and method for controlling access to and presenting content on presentation devices based on selection criteria which includes determining a priority of a user from user profiles.  However, Dange, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, and 18 and in particular the above-noted features.
US 10,592,930 B2 to Ramer et al. is directed to aggregating user behavioral data across multiple wireless operators and delivering content to a mobile communication device of a user based on the aggregated data.  However, Ramer, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, and 18 and in particular the above-noted features.
US 2007/0143290 A1 to Fujimoto et al. is directed to processing service requests by a user to an application server based on the service request history of the user.  However, Fujimoto, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, and 18 and in particular the above-noted features.
US 2008/0195824 A1 to Sadovsky et al. is directed to assigning a priority to stored data such that actions or events are performed based on the priority, wherein the priority may be based on past history or past activity of a user.  However, Sadovsky, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, and 18 and in particular the above-noted features.
US 7,624,047 B1 to Round is directed to a web server system that regulates its own load level by dynamically varying its responses to requests for like web pages based on the current load level of the server system and the profile of the user who requests the web page.  However, Round, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, and 18 and in particular the above-noted features.
US 8,850,022 B2 to Hoffman is directed to a system and method that prioritizes users into waiting queues based on previously measured end user response time for each user.  However, Hoffman, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, and 18 and in particular the above-noted features.
The article entitled “A Personalized System for Scalable Distribution of Multimedia Content in Multicast Wireless Networks” by Ismael de Fez, Miriam Gil, Joan Fons, Juan Carlos Guerri, and Vincente Pelechano, Multimedia Tools and Applications 74.21: 9595-9621, Springer Nature B.V. (Nov 2015),  is directed to personalizing content delivery for a user based on user preferences and contexts.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 12, and 18 and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625